Taxing the prosecutor in a criminal action with costs is in the nature of a civil judgment, from which an appeal lies in his behalf from the Justice of the Peace. S. v. Powell, 86 N.C. 640; cited with approval inIn re Deaton, 105 N.C. 59; The Code, sec. 875.
But while the findings of fact by the Justice in such cases are reviewable in the Superior Court, the findings of fact by the Superior Court are conclusive and not reviewable in this court. S. v. Taylor,118 N.C. 1262; S. v. Hamilton, 106 N.C. 660. The reason for the distinction is pointed out in In re Deaton, 105 N.C. 59 (on pp. 62, 63).
Besides, no appeal lies in behalf of the State from the Superior Court declining to tax the prosecutor with costs, and still less from the Judge's finding of fact that the person taxed by the Justice of the Peace as prosecutor was not such. The right of the State to appeal in criminal actions is regulated by statute which restricts it to the cases enumerated in The Code, sec. 1237; S. v. Moore, 84 N.C. 724. But since the judgment is in the nature of a civil judgment, a better reason why the *Page 392 
(565) State cannot appeal in this case is that it has no interest, for in a case of which a Justice has final jurisdiction the State can, in no event, be taxed with the costs, and the failure to tax them to the prosecutor does not cast them upon the State. The Code, 895; Merrimon v.Comrs., 106 N.C. 369; S. v. Shuffler, 119 N.C. 867.
Appeal dismissed.
Cited: S. v. Whitley, 123 N.C. 729; S. v. Butts, 134 N.C. 608; S. v.Bailey, 162 N.C. 584; S. v. Trull, 169 N.C. 370.